¶ 1 This matter came before the Court on its July 12, 2018, En Banc Conference. The Court considered the petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review is granted only on the issues of the right to self-representation and whether a confrontation clause issue may be raised for the first time on appeal. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court/s/ Fairhurst, C.J. CHIEF JUSTICE